UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended September 30, 2008 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number 2-73389 STRIKER OIL & GAS, INC. (Exact name of small business issuer as specified in its charter) Nevada 75-1764386 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5075 Westheimer Rd., Suite 975, Houston, Texas77056 (Address of principal executive offices) (713) 402-6700 (Issuer’s telephone number) Check whether the issuer has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [_] As of November 3, 2008, there were outstanding 24,810,777 shares of common stock, $.001 par value per share. Transitional Small Business Disclosure Format (Check one): Yes []No [X] Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerЁ Accelerated filerЁ Non-accelerated filerЁ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.YesЁNox STRIKER OIL & GAS, INC. INDEX TO FORM 10-Q September 30, 2008 Part I Financial Information Page No. Item 1. Financial Statements Consolidated Balance Sheets (unaudited)September 30, 2008 and December 31, 2007 1 Consolidated Statements of Operations (unaudited) Three and Nine Months Ended September 30, 2008 and 2007 2 Consolidated Statements of Cash Flow (unaudited) Nine Months Ended September 30, 2008 and 2007 3 Notes to Unaudited Consolidated Financial Statements 4 - 10 Item 2. Management’s Discussion and Analysis of Results of Operations and Financial Condition 11 - 18 Item 3. Controls and Procedures 19 Part II Other Information Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Exhibits 22 PART
